Citation Nr: 0620544	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which determined that the veteran had 
not submitted new and material evidence as required to reopen 
his claim for service connection for PTSD.  

The veteran testified before a hearing officer at the RO in 
May 2003 and before a Veterans Law Judge sitting at the RO 
(Travel Board hearing) in October 2003.  Transcripts of both 
hearings are of record.  

In April 2004 the Board found that new and material evidence 
had been submitted as required to reopen the claim, and 
remanded the claim for further development.  

A January 2006 letter informed the veteran that the Veterans 
Law Judge who conducted the October 2003 Travel Board hearing 
was no longer employed at the Board.  The veteran chose to 
attend a new hearing before a Veterans Law Judge in 
Washington, D.C.  The veteran testified before the 
undersigned in April 2006.  A transcript of that hearing is 
of record.  

At the April 2006 hearing the veteran testified that his 
heart conditioned had worsened.  He is service connected for 
both coronary artery disease and hypertension.  The claims 
for increased evaluations of these conditions are referred to 
the RO for appropriate action.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.  

CONCLUSION OF LAW

PTSD was incurred as a result of trauma in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether the veteran engaged in combat with the enemy and is 
claiming a combat related stressor.  38 C.F.R. § 3.304(f)(1).

If, as in this case, the veteran did not engage in combat and 
is not claiming a combat related stressor, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians, pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The first element of a successful service connection claim is 
clearly met in this case as VA and private outpatient 
treatment reports reveal consistent diagnoses of PTSD.  The 
second element, a link between current PTSD and an in-service 
stressor, is also satisfied.  Medical professionals have 
consistently attributed the current PTSD to military sexual 
trauma (MST).  Most recently, in August 2004 and April 2006, 
Dr. J. discussed the veteran's PTSD as resulting from sexual 
assault in service in 1971.  

There is no mention of the claimed stressor in the service 
records, however, where the stressor is within the category 
of sexual assault, it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  Patton v. West, 12 Vet. App. 272, 281 
(1999).  

In Patton, the Court stated that in two places, the VA 
Adjudication Procedure Manual M21-1, appeared to improperly 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence" and held that any 
such requirement was inconsistent with the benefit of the 
doubt doctrine found in 38 U.S.C.A. § 5107(b).  Therefore, 
the evidence need only be in relative equipoise to prevail on 
the question of existence of the stressor.  Patton at 280.  

At the May and October 2003 and April 2006 hearings, the 
veteran testified that he was sunbathing while stationed in 
Germany in the fall of 1971 when he was sexually assaulted by 
three military police.  He testified that he moved off base 
after the incident.  He also testified that hypertension was 
diagnosed shortly before his separation from service.  

While the service records do not mention any incident of 
sexual assault, they do reflect hypertension emerging towards 
the end of service.  The veteran is service connected for 
hypertension.  At examination prior to entrance, in September 
1969, the veteran's blood pressure reading was 120/80.  The 
veteran was seen on numerous occasions in 1970 for treatment 
of a stress fracture in the left tibia, however, none of 
these records of treatment includes a blood pressure reading.  
In December 1971, however, the veteran was treated for 
hypertension, with blood pressure readings of 170/108, 
140/80, 150/90, 154/110, 150/100, 150/98, 148/96, 150/94, and 
166/100.  The physician noted no evidence of long-standing 
hypertension.  Blood pressure at separation was 140/90 and 
included a diagnosis of essential hypertension.  

In an August 2001 letter, Dr. J. opined that the diagnosis of 
hypertension given at the end of the veteran's period of 
service was consistent with a stress-related event, such as 
the fall 1971 sexual assault the veteran recounted on 
numerous occasions.  

In his August 2004 letter, Dr. J. reiterated that elevated 
blood pressure readings, beginning in December 1971, could be 
evidence of a traumatic event in the fall of 1971.  He added 
that the note of "no evidence of long standing 
hypertension" offered further proof that the veteran had not 
experienced elevated blood pressures prior to this time and 
that a medical screening done in May 1971 noted no 
abnormalities, thus, placing the onset of hypertension 
between May and December 1971.  

Dr. J. opined that, while possible, the sudden onset of 
essential hypertension in a young man such as the veteran is 
highly unlikely.  Dr. J. also noted that the medical record 
includes many notes that the veteran's hypertension is 
sensitive to psychological stress, consistent with the theory 
that the onset of hypertension in December 1971 was the 
result of sexual assault in the fall of that year.  

In his April 2006 letter, Dr. J. again stated that the first 
diagnosis of hypertension was in December 1971, following the 
reported military sexual trauma.  Dr. J. also pointed out 
that no other cause of the change in blood pressure had been 
offered.  

Dr. J.'s opinion that the onset of hypertension as documented 
in December 1971 verifies the sexual assault reported to have 
occurred in the fall of that year, is bolstered by a 
September 1996 VA outpatient treatment report which diagnosed 
elevated blood pressure secondary to anxiety.  Also, in a 
January 1997 psychiatric report, Dr. L. pointed out that the 
veteran developed anxiety related hypertension in service, 
but that the psychiatric anxiety related genesis of this 
hypertension had never been recognized.  A February 2002 VA 
outpatient treatment report indicates that the veteran had an 
episode of malignant hypertension with mental status changes 
in 1985.  Thus, the record includes opinions of several 
doctors that the veteran's hypertension is the result of 
psychological factors.  

The Board finds that the opinion of Dr. J., formed after 
thorough examination of the record and treatment of the 
veteran, and corroborated by the opinion of Dr. L. and the VA 
outpatient treatment records, provides credible supporting 
evidence of the claimed sexual assault in the fall of 1971.  
Further, the veteran's consistent reports that he moved off 
base after the sexual trauma reflects a change in behavior 
which bolsters the finding of credible support for the in-
service stressor.  

In light of the applicable law, and upon consideration of the 
record, the Board finds that the evidence is at least in 
equipoise.  After resolving reasonable doubt in the veteran's 
favor the Board finds that service connection for PTSD is 
warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


